Title: To James Madison from Stephen Cathalan Jr., 27 July 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


27 July 1804, Marseilles. “Since writing you the inclosed of this day, I have received the enclosed Dispatch from Mr. Geo: Davis, at Tunis for you; it reached me by a Danish Fregate of War, which is anchored in this road to perform quarantine and repair her Riggins and Sails.
“By that same opportunity, one of my friends has received a Letter from Mr. Beaussier, the french Chargé D’Affairs at Tripoly, dated in the last days of June ulto.; mentioning that Mr. Richd. Obrian had been at Tripoly to offer dollars 40,000, for the ransom of the Crew of the Philadelphia, but nothing else for a peace; as the Bashaw would not agree, he went on board of the U. S. Ships Cruising off; He did not See there Mr. Beaussier, but on his leaving Tripoly he Sent him a Letter he had for him; Commodore Preble was blockading that Coast very Closely.” Adds in a postscript: “I beg you to deliver or forward the enclosed to the honble. President.”
